ACCEPTED
                                                                                          06-15-00037-CV
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                     12/7/2015 1:16:49 PM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

                              No. 06-15-00037-CV

                                                                    FILED IN
                       IN THE COURT OF APPEALS      6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                    FOR THE SIXTH DISTRICT OF TEXAS 12/7/2015 1:16:49 PM
                          TEXARI~ANA, TEXAS             DEBBIE AUTREY
                                                                       Clerk


                               MICHAEL D. LEE,

                                   Appellant,

                                       ►•~

             THE ROGERS AGENCY,C. MICHAEL RODGERS,AND
                  NEW YORK LIFE INSURANCE COMPANY,

                                   Appellees.


                 On Appeal from the 124th Judicial District Court
                             Gregg County, Texas
                            Cause No, 2014-0615-B


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEE BRIEF


TO THE HONORABLE CO~JRT OF APPEALS:

        COME NOW THE ROGERS AGENCY and C. MICHAEL ROGERS

(collectively "Appellees"), pursuant to Texas Rule of Appellate Procedure 38.6(d),

and file their Motion for Extension of Time to File Appellee Brief. In support of

the same, Appellees would respectfully show the Court the following:




2153341v.1
         1.      On August 25, 2015, the Court set September 24, 2015, as the

deadline for Appellant Michael D. Lee ("Appellant") to file his Appellant Brief.

Appellant filed an unopposed motion fora 30-day extension of time to file his

brief, and the Court reset the deadline for filing his brief to October 26, 2015.

         2.      On October 26, 2015, Appellant filed his second motion for an

extension of time to file his brief, this time requesting a 14-day extension of time

to file his Appellant Brief. The Coul-t reset the deadline for the filing of his brief to

November 9, 2015. Subsequently, Appellant filed his brief, and the Court set the

deadline for Appellees' brief to December 9, 2015.

         3.      Appellees request a 9-day extension of time for filing their brief,

malting their new deadline December 18, 2015. The undersigned counsel for

Appellees has other commitments necessitating this extension, including but not

limited to the following:

              a. Prepared for and attended depositions in Cause No. 2013CI11730,Dr.
                 Tuhin Chaudhu~i v. David ScheN, et al, pending in 407th Judicial
                 District Court in Bexar County, Texas;

              b. Prepared for and took the deposition of Richard Toussaint, Jr. in No.
                 153-280253-15, St~^atus Anesthesia Associates Forth Worth PLLC
                f/k/a Ascendant Anesthesia Fort Worth, PLLC v. Aa~^on Shiraz, M.D,
                 and Trinity Anesthesia PNofessionals, PLLC, pending in the 153rd
                 Judicial District Court of Tarrant County, Texas;

              c. Planning for and attending the hearing on Defendants' Motion to Stay
                 Arbitration in Cause No. 153-280253-15, Status Anesthesia
                 Associates Forth WoNth PLLCf/k/a Ascendant Anesthesia Fo~^t WoNth,
                 PLLC v. Aa~~on ShiNaz, M.D. and Trinity Anesthesia P~~ofessionals,


2153341 v.1
               PLLC, pending in the 153rd Judicial District Court of Tarrant County,
               Texas on December 4, 2015;

             d. Planning for and attending the deposition of Aaron Shiraz in Cause
                No. 153-280253-15, St~^atics Anesthesia Associates FoNth Worth PLLC
               f/k/a Ascendant Anesthesia Fort Wo~^th, PLLC v. Aallon Shiraz, M.D.
                and Trinity Anesthesia Professionals, PLLC, pending in the 153rd
                Judicial District Court of Tarrant County, Texas on December 9,
                2015;

             e. Planning for and attending depositions of Plaintiffs and Defendants'
                experts in Cause No. 153-280253-15, Status Anesthesia Associates
                Forth WoNth PLLCf/k/a Ascendant Anesthesia FoNt WoNth, PLLC v.
                Aaron Shiraz, M.D. and Trinity Anesthesia P~^ofessionals, PLLC,
                pending in the 153rd Judicial District Count of Tarrant County, Texas
                on December 15 and 16, 2015; and

             f. Planning for and attending arbitration in Cause No. 153-280253-15,
                St~^atus Anesthesia Associates Forth Wo~~th PLLC f/k/a Ascendant
                Anesthesia Fort WoNth, PLLC v. Aa~~on ShiNaz, M,D. and TNinity
                Anesthesia Professionals, PLLC, pending in the 153rd Judicial
                District Court of Tarrant County, Texas on December 19, 2015.

        These and other scheduling conflicts necessitate the request for an extension.

        4.      Appellees therefore request that the deadline for filing their brief be

extended 9 days to December 18, 2015. This is Appellees' first request for an

extension on their Appellee Brief and is not sought for the purposes of delay.

        WHEREFORE, PREMISES CONSIDERED, Appellees The Rogers

Agency and C. Michael Rogers respectfully request that the Court extend the time

for them to file their Appellee Brief9 days until December 18, 2015.




2153341v.1
                                            Respectfully Submitted,

                                            WILSON,ELSER,MOSKOWITZ,
                                            EDELMAN &DICKER LLP

                                            By: /s/D, CNai~ B~inke~
                                                 D. Craig Brinker
                                                 State Bar No. 03033200
                                                 craig.brinker@wilsonelser.com
                                                 Lana P. Beverly
                                                 State Bar No. 24075377
                                                 lana.beverly@wilsonelser.com

                                           901 Main Street, Suite 4800
                                           Dallas, Texas 75202
                                           (214)698-8000
                                           (214)698-1101 (Facsimile)

                                            ATTORNEYS FOR APPELLEES
                                            THE ROGERS AGENCY AND C.
                                            MICHAEL ROGERS


                     CERTIFICATE OF CONFERENCE

      The undersigned conferred with John R, Mercy, counsel for Appellant, and
Andrew Jubinsky, counsel for Appellee, New York Life Insurance Company,
regarding the relief sought by this motion. Both have indicated that they are
unopposed to the relief requested in this motion.

                                          'D. Cram B~znkef°
                                          D. Craig Brinker


                        CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2015, a true and correct copy ofthis
motion was served electronically on the following counsel of record in accordance
with the Texas Rules of Appellate Procedure:



2153341 v.]
John R. Mercy
MERCY CARTER TIDWELL,L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503

James A. Holmes
THE LAW QFFICE OF JAMES HOLMES,P.C.
212 South Marshall
Henderson, Texas 75624

Andrew Jubinsky
Ryan McComber
FIGARI &DAVENPORT,LLP
Bank of America Plaza
901 Main Street, Suite 3400
Dallas, Texas 75202


                                  /s/D, Cr~ai~- B~^inkeN
                                     D. Craig Brinker




2153341v,1